COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00098-CV


DEBRA PEMBERTON                                                   APPELLANT

                                          V.

ROBERT PEMBERTON                                                   APPELLEE


                                      ------------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                      ------------

     ORDER OF REFERRAL TO MEDIATION AND ABATEMENT

                                      ------------

      The court has determined that this dispute is appropriate for referral to

mediation. See Tex. Civ. Prac. & Rem. Code Ann. § 154.021 (West 2011). This

appeal is referred to Mike Gregory, 4524 Coyote Point, Denton, TX, 76208, 940-

387-1600, who shall complete a mediation conference with all parties and their

attorneys by June 14, 2013. All named parties shall attend the entire mediation

session with their counsel of record, if any.
      Before the first scheduled mediation session, each party shall provide the

mediator and all parties with all information necessary for the mediator to

understand the issues presented.        The mediator may require any party to

supplement the information provided.

      The mediator will encourage and assist, but will not compel or coerce, the

parties in reaching a settlement of their dispute. Any expenses of mediation will

be borne equally by the parties, unless the parties and the mediator consent to a

different agreement, and not by the mediator or this court. Within 10 days of the

conclusion of the mediation, the mediator will advise the court only that the

parties did or did not settle their dispute. All matters revealed during mediation,

including the conduct and demeanor of the parties, shall remain confidential.

See id. §§ 154.053, .073.

      If the mediation fully resolves the issues in the case, the parties shall file

an appropriate motion in accordance with rule of appellate procedure 42.1 within

10 days of the conclusion of the mediation. See Tex. R. App. P. 42.1. If the

parties need more time to effectuate the terms of the settlement agreement, they

must file a joint motion for extension of time to file such a motion. The motion for

extension is due within 10 days of the conclusion of the mediation.

      It is ordered that this appeal shall be abated pending the mediation. If,

after mediation, the mediator advises the court that the parties did not settle their




                                         2
dispute, the appeal shall be ordered reinstated. All time periods relating to the

disposition of the appeal shall be tolled during the period of abatement.

      Any objection to this order must be filed with the clerk of this court and

served on all parties and the mediator within 10 days of the date of this order.

      The clerk of this court is directed to transmit a copy of this order to the

appellant, the attorney of record for the appellee, the trial court judge, the trial

court clerk, and the mediator.

      DATED May 15, 2013.


                                                   PER CURIAM




                                         3